201 F.2d 363
MESTICEv.McSHEA et al.
No. 10959.
United States Court of Appeals Third Circuit.
Argued January 19, 1953.
Decided January 23, 1953.

William R. Mestice, pro se.
Robert Scherling, Newark, N. J., for appellees.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Appellant seeks review of an order dismissing with prejudice his petition for relief from a state court judgment. He asks removal of the proceedings to a federal court and an injunction against the judgment. It is unnecessary to go into the history or merits of the litigation. Suffice it to say that there are no proceedings to remove here. The state litigation terminated in a judgment which is now final. It is, therefore, res judicata. This court has no authority to sit in review of that judgment.


2
The order dismissing the petition will be affirmed.